         Case 1:19-cv-11219-PGG Document 43 Filed 08/21/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

AKEEM OLIVER,

                          Plaintiff,
                                                               ORDER
            - against -
                                                         19 Civ. 11219 (PGG)
CITY OF NEW YORK, et al.,

                          Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the following schedule will apply to Defendants’

motion to dismiss:

              1. Defendants’ motion is due on September 25, 2020;

              2. Plaintiff’s opposition is due on November 6, 2020 and

              3. Defendants’ reply, if any, is due on November 23, 2020.

Dated: New York, New York
       August 21, 2020
